Case: 18-10150      Document: 00514703000         Page: 1    Date Filed: 10/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-10150                         October 30, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee

v.

RICHARD CHARLES MARCEL,

                                                 Defendant–Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:05-CR-270-1


Before DENNIS, OWEN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Richard Charles Marcel appeals the 24-month sentence imposed after
his third revocation of supervised release. The sentence was the statutory
maximum and 15 months above the advisory guidelines range.
       Marcel argues that the district court imposed a procedurally
unreasonable revocation sentence because it considered the improper factor of
punishment when sentencing him.              We typically will uphold a revocation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10150     Document: 00514703000       Page: 2   Date Filed: 10/30/2018


                                    No. 18-10150

sentence as long as it is not plainly unreasonable. United States v. Miller, 634
F.3d 841, 843 (5th Cir. 2011). Because Marcel did not object that the district
court relied on an improper factor, we review this claim for plain error only.
See United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). To succeed
under this standard, Marcel must show a clear or obvious error that affects his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
he makes this showing, this court has the discretion to correct the error if it
seriously affects the fairness, integrity, or public reputation of the judicial
proceedings. See id.
      To the extent that the district court impermissibly referenced
punishment, the remark, standing alone, does not establish plain error. See
United States v. Walker, 742 F.3d 614, 616 (5th Cir. 2014).             The court
mentioned the factor only once and did not engage in a lengthy or repeated
discussion of the need to provide just punishment for the offense. Further, it
took into account other factors, including deterrence and protection of the
public, both of which were appropriate considerations. See Miller, 634 F.3d at
844; 18 U.S.C. § 3553(a)(2)(B), (C); 18 U.S.C. § 3583(e)(3). Just punishment for
the offense was not a dominant factor in the court’s decision to impose the 24-
month revocation sentence, see Walker, 742 F.3d at 616, and, thus, the district
court did not commit a clear or obvious procedural error, see Puckett, 556 U.S.
at 135.
      Marcel also argues that the district court imposed a substantively
unreasonable sentence because it was more than twice the advisory guidelines
range of imprisonment and contends that the facts and circumstances of his
case do not justify the sentence.
      We review the substantive reasonableness of a challenged sentence for
abuse of discretion. United States v. Winding, 817 F.3d 910, 913 (5th Cir.



                                         2
    Case: 18-10150    Document: 00514703000     Page: 3   Date Filed: 10/30/2018


                                 No. 18-10150

2016). A revocation sentence is substantively unreasonable if the district court
did not take into account a factor that was entitled to significant weight, gave
significant weight to factors that were irrelevant or improper, or made a clear
error in judgment when balancing sentencing factors. United States v. Warren,
720 F.3d 321, 332 (5th Cir. 2013).
      The district court implicitly considered the Chapter Seven policy
statements as well as Marcel’s mitigation arguments and ultimately concluded
that the 24-month sentence was necessary to provide adequate deterrence and
to protect the public from future crimes—factors that were appropriate for the
district court to consider in imposing the revocation sentence and which we
will not reweigh. See Gall v. United States, 552 U.S. 38, 51 (2007); see also
§ 3583(e). As for the length of the sentence, we have “routinely affirmed
revocation sentences exceeding the advisory range, even where the sentence
equals the statutory maximum.” Warren, 720 F.3d at 332 (internal quotation
marks and citation omitted).     Marcel has not shown that his revocation
sentence is substantively unreasonable. See id.
      AFFIRMED.




                                       3